Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kulczycki et al. (US Patent Application 2011/0240455), herein after referred to as Kulczycki.
Regarding independent claim 1, Kulczycki discloses an operating device for an infotainment system of a motor vehicle that has an operating element for operating the infotainment system (Figure 1 reference operating device/senor knob 10 described in paragraph [0017] to be disposed in a vehicle. Paragraphs [0003] and [0018]-[0019] examples the control knob for volume control, menu navigation and selection which are descriptions of an infotainment system. Paragraph [0018] further describes the knob 10 to be itself an operating element capable of rotation via user operation.), a sensor device for determining at least one finger position of an operator on the operating element (Paragraph [0017] describes the knob 10 to be a sensor capable of detecting the location of each finger and thumb touching/grabbing the knob. Paragraph [0018] describes the sensing via knob 10 performed via sensors 30 which are metal strips depicted in figures 2-4.), and an evaluation device (figure 4 reference microcomputer 50) for determining the location of the operator based on the at least one finger position of the operator determined by the sensor device (Paragraph [0018] describes microcomputer 50 to receive sensor 30 output (figure 4) and tracks a specific pattern of motion or stationary point of contact to determine the user’s hand angular position around the control knob. Figure 5 depicts the flowchart of said tracking to determine a driver hand command 118 or a passenger hand command 122 based on position/location determination of thumb and fingers 112+114.), wherein the evaluation device is configured to activate a predetermined function of the infotainment system when the location of the operator meets a predetermined criterion (Figure 5 reference perform driver command 120 when it is determined a driver hand is operating the knob in step 118 or perform a passenger command 1245 when it is determined a passenger hand is operating the knob in step 122.). 
Regarding claim 2, Kulczycki discloses the operating device according to claim 1, characterized in that the operating element is a control element that can rotate about an axis (Paragraph [0018] further describes the knob 10 to be itself an operating element capable of rotation via user operation.). 
claim 3, Kulczycki discloses the operating device according to claim 1, characterized in that the sensor device has a sensor surface that is located at least in segments along the circumference of the operating element (Figures 2-3 reference metal strip capacitive sensors 30 disposed between inner walls 18 and outer walls 20 on the circumference of the operating element knob 10 such that a finger or thumb on either interior wall 18 or exterior wall 20 (sensor surfaces) can be detected as described in paragraph [0016].). 
Regarding claim 4, Kulczycki discloses the operating device according to claim 1, characterized in that the sensor surface of the sensor device of the operating element is divided into at least two segments (Paragraph [0016] describes a plurality of sensors 30 as a plurality of sensors formed in an array as electrically isolated therebetween. Paragraph [0018] describes the sensors 30 as metal strips. Electrically isolated strips are interpreted as segments. Figures 2-3 depict 12 metal strip segment sensors 30. Figure 4 depicts 3 sensor segments 30.). 
Regarding claim 5, Kulczycki discloses the operating device according to claim 4, characterized in that the first segment of the sensor surface is dedicated to a driver of the motor vehicle, and a second segment of the sensor surface is dedicated to a passenger of the motor vehicle (It is noted support for “dedicated” is found supported only in the summary of the invention, not the detailed section of the specification, in pages 4-5 last and first paragraph respectively of the current application’s originally filed specification. The support states that a segment is considered dedicated to a driver and passenger in that the respective segments are utilized by being touched by a user and said user is determined to be either a driver or passenger. Therefore, a sensor segment which is determined to be touched by either a driver or passenger is interpreted to be “dedicated” to a driver or passenger in view of the current application. Prior art Kulczycki discloses in figure 5 detect a finger and thumb position and determine whether said position forms a pattern identified as a driver or passenger in steps 104-122. Paragraph [0018] describes sensor segments 30 to be used to detect whether a touch exists. Therefore, said sensors identified in step 116 to be a driver or passenger are interpreted to be “dedicated” to the driver or passenger.).
Regarding claim 6, Kulczycki discloses the operating device according to claim 5, characterized in that at least on third segment is located between the first segment and the second segment on the longitudinal axis of the vehicle (. Figures 2-3 depict 12 metal strip segment sensors 30). 
Regarding independent claim 8, Kulczycki discloses a method for determining the location of an operator (Paragraph [0017] describes knob 10 to be a sensor capable of detecting the location of each finger and thumb touching/grabbing the knob (via an operator identified as a driver/passenger as shown in figure 5)) of an operating element for an infotainment system in a motor vehicle by means of a sensor device (Figure 1 reference operating device/senor knob 10 described in paragraph [0017] to be disposed in a vehicle. Paragraphs [0003] and [0018]-[0019] examples the control knob for volume control, menu navigation and selection which are descriptions of an infotainment system. Paragraph [0018] further describes the knob 10 to be itself an operating element capable of rotation via user operation. ), characterized in that the positions of the fingers of the operator on the operating element are determined in a first step by means of the sensor device (Paragraph [0018] describes microcomputer 50 to receive sensor 30 output (figure 4) and tracks a specific pattern of motion or stationary point of contact to determine the user’s hand angular position around the control knob. Figure 5 depicts the flowchart of said tracking to determine a positions of fingers in step 104.), and the location of the operator is determined by means of an evaluation device in a second step based on the determined finger positions (Figure 5 depicts the flowchart of said tracking to determine a driver hand/location of operator in step 116 based on output from step 104.). 
claim 9, Kulczycki discloses the method according to claim 8, characterized in that the sensor device has a sensor surface (Figures 2-3 reference metal strip capacitive sensors 30 disposed between inner walls 18 and outer walls 20 on the circumference of the operating element knob 10 such that a finger or thumb on either interior wall 18 or exterior wall 20 (sensor surfaces) can be detected as described in paragraph [0016].), which is divided into at least two segments (Paragraph [0016] describes a plurality of sensors 30 as a plurality of sensors formed in an array as electrically isolated therebetween. Paragraph [0018] describes the sensors 30 as metal strips. Electrically isolated strips are interpreted as segments. Figures 2-3 depict 12 metal strip segment sensors 30. Figure 4 depicts 3 sensor segments 30.), wherein a first segment of the sensor surface is dedicated to a driver of the vehicle, and a second segment of the sensor surface is dedicated to a passenger of the vehicle, and the driver is identified as the operator when it is determined that a finger is touching the first segment of the sensor surface, and the passenger is identified as the operator when it is determined that a finger is touching the second segment of the sensor surface (It is noted support for “dedicated” is found supported only in the summary of the invention, not the detailed section of the specification, in pages 4-5 last and first paragraph respectively of the current application’s originally filed specification. The support states that a segment is considered dedicated to a driver and passenger in that the respective segments are utilized by being touched by a user and said user is determined to be either a driver or passenger. Therefore, a sensor segment which is determined to be touched by either a driver or passenger is interpreted to be “dedicated” to a driver or passenger in view of the current application. Prior art Kulczycki discloses in figure 5 detect a finger and thumb position and determine whether said position forms a pattern identified as a driver or passenger in steps 104-122. Paragraph [0018] describes sensor segments 30 to be used to detect whether a touch exists. Therefore, said sensors identified in step 116 to be a driver or passenger are interpreted to be “dedicated” to the driver or passenger.). 
claim 10, Kulczycki discloses the method according to claim 9, characterized in that the driver is identified as the operator when it has been determined that a finger is touching the first segment and a third segment of the sensor surface (Figure 5 reference yes at step 106 that more than one finger has been detected and a determination of a thumb location and pattern of touch is performed in steps 108, 110, and 112 as described in paragraphs [0021]-[0022]. The segment which is identified as being touch by the thumb determined by step 110 is seen as the first segment of the sensors 30 (when the pattern is eventually determined to be a driver in step 116) and the finger spaced away from the thumb in the recognized pattern (steps 108 and 112) is seen at least comprising the third segment.), and that the passenger is identified as the operator when it has been determined that a finger is touching the second segment and a third segment (Figure 5 reference yes at step 106 that more than one finger has been detected and a determination of a thumb location and pattern of touch is performed in steps 108, 110, and 112 as described in paragraphs [0021]-[0022]. The segment which is identified as being touch by the thumb determined by step 110 is seen as the second segment of the sensors 30 (when the pattern is eventually determined to be a passenger in step 116) and the finger spaced away from the thumb in the recognized pattern (steps 108 and 112) is seen at least comprising the third segment.), wherein the third segment is located between the first segment and the second segment (Paragraph [0017] describes the determination of the driver and passenger regards a determination of a right hand or left hand. This describes the thumb determination of a right hand to generally be on the left side of the knob and the left hand to generally be on the right side of the knob such that fingers detected in step 106 and 108 spaced away from the thumb would be between the possible locations of the thumbs or in other words third segment(s) detected to regard non-thumb touch are between first and second segments.). 
Regarding claim 11, Kulczycki discloses a motor vehicle that has an operating device for an infotainment system according to claim 1 for executing a rejection of claim 8 and Figure 5 reference flow chart for executed via microcomputer 50 to perform the method). 
Regarding claim 12, Kulczycki discloses the operating device according to claim 2, characterized in that the sensor device has a sensor surface that is located at least in segments along the circumference of the operating element (Figures 2-3 reference metal strip capacitive sensors 30 disposed between inner walls 18 and outer walls 20 on the circumference of the operating element knob 10 such that a finger or thumb on either interior wall 18 or exterior wall 20 (sensor surfaces) can be detected as described in paragraph [0016].). 
Regarding claim 13, Kulczycki discloses the operating device according to claim 2, characterized in that the sensor surface of the sensor device of the operating element is divided into at least two segments (Paragraph [0016] describes a plurality of sensors 30 as a plurality of sensors formed in an array as electrically isolated therebetween. Paragraph [0018] describes the sensors 30 as metal strips. Electrically isolated strips are interpreted as segments. Figures 2-3 depict 12 metal strip segment sensors 30. Figure 4 depicts 3 sensor segments 30.). 
Regarding claim 14, Kulczycki discloses the operating device according to claim 3, characterized in that the sensor surface of the sensor device of the operating element is divided into at least two segments (Paragraph [0016] describes a plurality of sensors 30 as a plurality of sensors formed in an array as electrically isolated therebetween. Paragraph [0018] describes the sensors 30 as metal strips. Electrically isolated strips are interpreted as segments. Figures 2-3 depict 12 metal strip segment sensors 30. Figure 4 depicts 3 sensor segments 30.).
Regarding claim 20, Kulczycki discloses a motor vehicle that has an operating device for an infotainment system according to claim 2 for executing a rejection of claim 8 and Figure 5 reference flow chart for executed via microcomputer 50 to perform the method). 
	
Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulczycki in view of Pacsai et al. (US Patent Application Publication 2017/0255280), herein after referred to as Pacsai.
Regarding claims 7 and 15-19, Kulczycki discloses the operating device according to any one of claims 1-6. characterized in that there is a comparison device for comparing thumb/finger patterns and a memory for storing thumb/finger patterns, wherein the sensor device is configured to identify the fingerprint of the operator, and the comparison device is configured to compare the identified fingerprint of the operator with a fingerprint of an authorized individual stored in the memory (figure 5 reference step 114 and paragraph [0022]). 

Kulczycki does not specifically disclose the operating device characterized in that there is a comparison device for comparing fingerprints and a memory for storing fingerprints, wherein the sensor device is configured to identify the 
Pacsai discloses an control knob operating device for a vehicle capable of differentiating between driver and passenger (abstract) characterized in that there is a [ ] device for [ ] fingerprints [ ], wherein the sensor device is configured to identify the fingerprint of the operator, [ ] (Figure 8 and paragraphs [0019]and [0030] descirbes biometric recognition with the knob 100A/100B (figure 4) is performed via an included fingerprint sensor for user identification.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kulczycki’s comparison memory with the known technique to store fingerprints used to perform the function of identifying a driver/passenger by their detected fingerprint on the control knob yielding the predicable results of adjusting display of information and/or functionality of the knob based on the identity of the user based on their fingerprint as disclosed by Pacsai (paragraph [0027]).

Conclusion
5.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grivna (US Patent Application Publication 2009/0009491) discloses a capacitive circumference sensing surface of a rotatable knob when can detect a touch pattern including a thumb and fingers (figures 5B-5C and 8A-8B).
Kawachi et al. (US Patent Application Publication 2009/0066474) discloses identifying a driver or passenger based on contact with a sensor surface physically separate from the control knob (figure 12 reference sensor surfaces 3 and 4 described in paragraph [0093])
Tang (US Patent Application Publication 2012/0207345) discloses non-contact gesture detection of knob rotation including detection between driver and passenger of a vehicle and fingerprints (figure 6 and paragraph [0031]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622